Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                        Illinois Official Reports                      the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2018.08.21
                                                                       14:21:51 -05'00'




                  People v. Zimmerman, 2018 IL App (4th) 170695



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption            KIRK ZIMMERMAN, Defendant-Appellee.



District & No.     Fourth District
                   Docket Nos. 4-17-0695, 4-17-0696 cons.



Filed              June 18, 2018



Decision Under     Appeal from the Circuit Court of McLean County, No. 15-CF-894; the
Review             Hon. Scott Drazewski, Judge, presiding.



Judgment           Affirmed.


Counsel on         Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
Appeal             David J. Robinson, and David E. Mannchen, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.

                   John P. Rogers, of Rogers, Sevastianos & Bante, LLP, of Clayton,
                   Missouri, for appellee.



Panel              JUSTICE STEIGMANN delivered the judgment of the court, with
                   opinion.
                   Justices Holder White and Knecht concurred in the judgment and
                   opinion.
                                              OPINION

¶1        In July 2015, a grand jury indicted defendant, Kirk Zimmerman, for the first degree murder
     (720 ILCS 5/9-1(a)(1) (West 2014)) of defendant’s ex-wife, Pamela Zimmerman. The State
     later filed two motions in limine that sought to (1) introduce identification testimony pursuant
     to section 115-12 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-12
     (West 2016)) and Illinois Rule of Evidence 801(d)(1) (eff. Oct. 15, 2015) and (2) introduce
     statements by Pamela under the doctrine of forfeiture by wrongdoing. See Ill. R. Evid.
     804(b)(5) (eff. Jan. 1, 2011). Defendant subsequently filed his own motions in limine to
     exclude the same evidence the State sought to introduce.
¶2        The trial court first took up the identification testimony and conducted a hearing over
     multiple days in March and April 2017, at which several witnesses testified. Following the
     hearing, the court granted the State’s motion in part, ruling that only one of the State’s
     witnesses could testify as to a prior identification.
¶3        Over five days in May 2017, the trial court conducted a hearing, at which several witnesses
     testified on the issue of forfeiture by wrongdoing. In July 2017, the court issued a written order
     finding defendant killed Pamela with the intention of preventing her from testifying. However,
     the court deemed only two oral statements and one set of documents admissible pursuant to the
     forfeiture by wrongdoing doctrine. The court excluded all other proposed statements because
     they were “not probative of any material fact; irrelevant; speculative; remote; improper lay
     opinion; lack[ed] *** personal knowledge; cumulative; improper character evidence; and/or
     the probative value of the evidence [was] substantially outweighed by its prejudicial effect.”
     Despite so ruling, the court noted the State could still seek to introduce the evidence at trial.
¶4        In August 2017, the State filed two motions to reconsider each of the trial court’s rulings.
     The State argued the court applied the wrong standards in evaluating the evidence and unduly
     restricted the State’s ability to present its case. Alternatively, the State requested the court
     explain with specificity why the court believed certain statements were inadmissible so the
     State could address the court’s concerns before again seeking the statements’ admission at
     trial. The State also explained that it wished to properly structure its case so as to prevent an
     inadvertent violation of the order in limine and a mistrial. The court denied the motions to
     reconsider. The State filed an interlocutory appeal.
¶5        The State appeals, arguing that the trial court erred by (1) granting its motions in limine
     only in part and (2) deeming inadmissible certain prior identification testimony and certain
     statements under the doctrine of forfeiture by wrongdoing. We disagree and affirm.

¶6                                      I. BACKGROUND
¶7      The following testimony and documentary evidence were presented to the trial court at the
     hearings on the motions in limine.

¶8                     A. The Underlying Murder and Initial Investigation
¶9      Sometime on the evening of November 3, 2014, defendant’s ex-wife, Pamela Zimmerman,
     was murdered in her office in an area of Bloomington, Illinois, commonly known as Doctors
     Park. On November 4, 2014, at approximately 7:30 a.m., her body was discovered by Ina Hess,
     Pamela’s secretary. Pamela had been shot multiple times, including once in the head.

                                                 -2-
       Investigators did not discover anything of significant value missing from the office. Pamela’s
       wallet was eventually located several streets from the office in a ditch, but the wallet contained
       cash and all of her credit cards. Her cellular phone was also found several streets away.
¶ 10       Later that day, investigators approached defendant at State Farm Insurance Company
       where he worked and, after informing him of Pamela’s death, asked him to come to the police
       station for an interview. He complied, and the police interviewed him for approximately six
       hours but ultimately released him. The police interviewed him several times in the following
       days but did not arrest him for the murder. The investigation continued for several months. In
       July 2015, a grand jury indicted defendant for first degree murder.

¶ 11                   B. The Identification Testimony Motions and Proceedings
¶ 12                                1. Defendant’s Motion to Suppress
¶ 13       In September 2016, defendant filed a motion to suppress identification. Although the trial
       court ultimately granted that motion in part, that ruling is not at issue in this appeal.
       Nonetheless, the testimony presented at the hearing on that motion is pertinent to this appeal.
¶ 14       Defendant sought to suppress the identification of defendant by Mrs. Maria Legg.
       Defendant argued the photo lineup at which Mrs. Legg identified defendant was impermissibly
       suggestive. Defendant further contended Mrs. Legg’s testimony was inherently unreliable.
¶ 15       The trial court conducted a hearing on the motion on three separate days in March and
       April 2017. Bloomington Detective Tim Power testified about the police investigation of the
       death of Pamela Zimmerman. Power stated the police received an anonymous tip in March
       2016 that someone may have seen defendant at the scene of the crime on the night of the
       murder. The tip led police to Ron and Annis Guenther, who informed them about a meeting
       they had with Maria and Charles Legg at a Hardee’s restaurant in the fall of 2015. During that
       meeting, Mrs. Legg informed them she had seen defendant in the Doctors Park parking lot on
       November 3, 2014, and recognized him when his picture was printed in the newspaper
       following his July 2015 arrest.
¶ 16       Later in March 2016, Power interviewed the Leggs in their home and administered a photo
       lineup via a computer program. Both the interview and the lineup were recorded and reviewed
       by the court. During the interview, Mrs. Legg described (1) what she saw on November 3,
       2014, (2) her identification of defendant as the man she saw on that night from a picture in the
       newspaper, and (3) her conversation with the Guenthers and her husband at the Hardee’s
       regarding both of these events. Power testified that following the interview, Mrs. Legg viewed
       a photo lineup and indicated she believed the first photo was the man she saw. The first photo
       was defendant and was the same photo published in the local newspaper on numerous
       occasions.
¶ 17       Mrs. Legg testified she was dropping off recycling at St. Luke Union Church around 6 p.m.
       on November 3, 2014. The church shares a parking lot with Doctors Park. Mrs. Legg testified
       she saw a man exiting the rear of what was later identified as Pamela’s office. The man was
       tightly holding a black garbage bag and stared directly at her. Mrs. Legg stated she was scared
       because she was alone, but she looked right at the man. The parking lot was well-lit, and the
       man eventually walked in her direction, but before reaching her, he stopped at a car parked
       under a light post. He put the garbage bag in the car’s trunk before getting in the car. As Mrs.
       Legg then exited the parking lot, she drove past the man as he sat in his car. The next day, she


                                                   -3-
       saw in the newspaper that a murder occurred in Doctors Park. She called her husband, who was
       out of town, and told him what had happened. She asked him if she should talk to the police.
       Her husband said she should not because the man might come after them.
¶ 18       Months later, Mrs. Legg saw a photo of defendant in the newspaper and recognized him as
       the man she saw on the night of the murder. (The trial court took judicial notice of the fact that
       the first time defendant’s picture was published in the newspaper was July 22, 2015.)
¶ 19       Mrs. Legg further testified that sometime thereafter, she and her husband met the
       Guenthers at a fast-food restaurant, and she informed both of them about what she saw on the
       night of the murder. She also told them she subsequently identified defendant as the man she
       saw from his photo in the newspaper. Mrs. Legg also testified about the police interview and
       photo lineup. Additionally, Mrs. Legg made an in-court identification of defendant.
¶ 20       Annis Guenther testified she and her husband sometimes met the Leggs at a Hardee’s.
       They did not socialize with the Leggs outside of that setting. Mrs. Guenther testified that on
       one particular occasion, likely in the fall of 2015, Mrs. Legg was very upset and told them what
       she had seen on November 3, 2014. Mrs. Legg also told them about recognizing defendant
       after seeing his picture in the newspaper. Mrs. Guenther stated she did not tell the police but
       did share the information with others.
¶ 21       Charles Legg testified that in early November 2014, his wife called him upset because she
       had seen a strange man while dropping off recycling at St. Luke Union Church. He added that
       she later recognized the man when his picture was published in the newspaper. Mr. Legg also
       testified about seeing the Guenthers at Hardee’s and that his wife informed them of her
       experiences.
¶ 22       After the hearing, the trial court ruled Mrs. Legg’s identification of defendant from the
       photo lineup was inadmissible because it was impermissibly suggestive. However, the court
       found Mrs. Legg had a sufficient independent recollection to render her in-court identification
       admissible.

¶ 23               2. The State’s Motion in Limine to Admit Statements of Identification
¶ 24       In May 2017, the State filed a motion in limine to admit statements of identification
       pursuant to section 115-12 of the Code (725 ILCS 5/115-12 (West 2016)) and Illinois Rule of
       Evidence 801(d)(1)(B) (eff. Oct. 15, 2015). The State sought a ruling that testimony at the
       hearing on the motion to suppress identification from Charles Legg, Annis Guenther, and Ron
       Guenther that Maria Legg identified defendant as the man she saw on November 3, 2014, was
       admissible. The State argued that testimony from Charles Legg that Mrs. Legg identified
       defendant upon seeing him in the newspaper and her later recitation of this event to the
       Guenthers both constituted statements of identification and were therefore admissible.
¶ 25       Defendant filed a response, arguing the proposed witnesses lacked “personal knowledge of
       the circumstances of *** identification,” and were merely informed of the identification after
       the fact. Accordingly, defendant argued, the testimony would be cumulative, unhelpful, and
       constitute improper bolstering.
¶ 26       In August 2017, the trial court ruled that Charles Legg could testify as to the identification
       made by Mrs. Legg when she saw defendant’s photo in the newspaper, but the Guenthers could
       not testify regarding the conversation at Hardee’s. The court indicated that it found the
       Guenthers “were merely individuals who would be able to repeat what someone said[,]” and


                                                   -4-
       their testimony would merely be repetitive of Mr. and Mrs. Leggs’ testimony. The court
       described a hypothetical in which Mrs. Legg recounted her identification to a crowded theater
       and explained that the State could not call all those witnesses to testify to the same event
       because it would be cumulative. Because the court concluded that the Guenthers’ testimony
       would not be helpful to the trier of fact in deciding what weight to give the statements of prior
       identification, the court excluded that testimony.

¶ 27                    C. The Forfeiture by Wrongdoing Motions and Proceedings
¶ 28                                       1. The Motions in Limine
¶ 29        In March 2017, the State filed a motion in limine to admit certain hearsay statements of
       Pamela pursuant to the common-law doctrine of forfeiture by wrongdoing and Rule of
       Evidence 804(b)(5). The State later filed several additional motions that added additional
       statements for admission on the same grounds.
¶ 30        In total, the State sought to introduce more than 40 statements from 16 witnesses and
       approximately 20 pages of documents. The proposed statements were from as far back as 2010
       and as recent as the day of the murder.
¶ 31        In its motions, the State listed each specific statement to which it anticipated each witness
       would testify. Most of the statements dealt with the relationship between Pamela and
       defendant, particularly their 2012 divorce, 2013 child support enforcement proceedings, and
       anticipated enforcement proceedings in 2014. Others dealt with Pamela’s fear or suspicion of
       defendant and what he might do to her over money, his retirement, and her recent engagement.
       The statements will be discussed only as necessary.
¶ 32        Defendant filed a written response to the State’s motion, and the State subsequently
       amended its motion and filed a written response to defendant’s response. On July 5, 2017, after
       the trial court had conducted evidentiary hearings, the State filed written arguments in support
       of its motion.
¶ 33        On July 10, 2017, defendant filed a motion in limine to exclude the State’s proposed
       statements. Defendant argued that the State failed to meet its burden that he murdered Pamela
       with the intent of preventing her from testifying at a future proceeding. Defendant additionally
       asserted that even if forfeiture by wrongdoing applied, the statements were still inadmissible
       because they were irrelevant, speculative, remote, and substantially more prejudicial than
       probative.

¶ 34                            2. The Forfeiture by Wrongdoing Testimony
¶ 35       Over five days in May 2017, the trial court heard testimony on the State’s motion in limine
       in order to determine if (1) defendant murdered Pamela and (2) he did so with the intent to
       make her unavailable as a witness. See Ill. R. Evid. 804(b)(5) (eff. Jan. 1, 2011). The court took
       judicial notice of the identification testimony and evidence submitted at prior hearings in this
       case as well as the records in the McLean County divorce case between Pamela and defendant.
       The parties stipulated to the admission of numerous exhibits, including crime scene and
       investigation photographs, autopsy reports, gunshot residue reports, cell phone records,
       witness interview recordings (including defendant’s prior interviews), and various other
       documents.



                                                   -5-
¶ 36       At the hearing, the State’s theory was that defendant killed Pamela, in part, because she had
       recently decided to take him back to court to recover his half of certain child care expenses, and
       her doing so would interfere with defendant’s ability to retire as scheduled. The evidence
       presented showed Pamela sent defendant a letter in October 2014, explaining that he owed
       $4000 in child care expenses and warning that if he did not pay, she would institute legal
       proceedings to recover the money. The letter included a spreadsheet itemizing the expenses.
       Other evidence showed the letter was sent via FedEx, and defendant signed for it in late
       October. In his interview with police the day after the murder, defendant discussed a FedEx
       document with police while describing his relationship with his ex-wife and their financial
       disagreements.
¶ 37       The State presented extensive testimony from Pamela’s friends, neighbors, and clients as
       to particular statements Pamela made. Several friends testified that during and after the
       divorce, Pamela had said various versions of the following statement: “[i]f anything happens to
       me, Kirk did it.” Others testified that Pamela had expressed concern over how defendant would
       react when he found out she had gotten engaged. The evidence showed she got engaged just a
       few days before she was killed. Still others testified as to statements made by Pamela before,
       during, and after the divorce concerning her fear of what defendant might do to her and
       statements made by defendant to Pamela about the divorce and child support.
¶ 38       Kathleen Kraft testified extensively concerning the 2012 divorce proceedings and the 2013
       enforcement proceedings. Kraft testified she was Pamela’s attorney during this time period and
       explained that defendant’s pension was an overriding issue in the divorce proceedings and
       something she discussed frequently with Pamela. Pamela repeatedly stated that defendant
       wanted to retire at age 55, and if she interfered with that, she was afraid of what he might do to
       her. Kraft advised Pamela she was entitled to half of defendant’s pension, but following
       mediation, the parties agreed defendant would keep 100% of his pension.
¶ 39       Kraft testified that she initiated enforcement proceedings in early 2013 against defendant at
       Pamela’s request when defendant was not paying his share of child support. Pamela again
       expressed concern and fear about what defendant would do to her if enforcement proceedings
       interfered with his retirement. The trial court in those proceedings eventually found defendant
       in contempt and garnished his wages.
¶ 40       Kraft stated she spoke with Pamela in the fall of 2014, when Pamela advised her that
       defendant was again not paying his share of child support. Kraft advised her to send him a
       letter demanding payment and suggested if he did not comply, they would start enforcement
       proceedings again. On November 3, 2014, Pamela called Kraft and said she sent defendant the
       letter, he had not responded, she wished to start enforcement proceedings, and she wanted to
       know how much the retainer would be.
¶ 41       Marla Knuckey testified she considered Pamela to be one of her best friends. The two met
       while their daughters were in volleyball together and frequently saw each other at games and
       tournaments. Sometime after the divorce at one of those games, Pamela told Knuckey that
       defendant was angry because the two were going back to court over child support. Pamela
       stated that defendant said he should not have to pay the amount she was seeking because she
       made more money than he did. Pamela also reported to Knuckey that defendant told her she
       was ruining his life with these proceedings because he was not going to be able to retire.
       According to Knuckey’s testimony, defendant said “he thought that [Pamela] was going to,


                                                   -6-
       basically, use up all of his retirement money if he had to pay for all of this and he would not be
       able to retire.”
¶ 42        Knuckey testified that in the fall of 2014, a few weeks before Pamela died, Pamela
       indicated she was worried about how defendant would react when he found out she was
       engaged. Knuckey could not remember the setting of this conversation, but she testified that in
       October 2014 she attended a Big 12 Conference volleyball tournament in Champaign with
       Pamela. At that time, Pamela indicated she and defendant had gotten into an argument, but
       Knuckey could not remember any specifics. Knuckey did recall that Pamela told her at that
       time that “[i]f anything happens to me, you know who did it,” referring to defendant.
¶ 43        During Knuckey’s testimony, defendant frequently objected to her representations of
       Pamela’s statements because he believed she was paraphrasing and that the testimony was
       “speculative.” The State replied that reliability was not an issue with respect to statements
       under the forfeiture by wrongdoing doctrine. The court admonished Knuckey that “ ‘I believe’
       doesn’t cut it,” and to be as specific as possible to the best of her recollection.
¶ 44        Throughout the hearing, a pattern emerged. Witnesses would testify as to statements they
       remembered, defendant would object and argue the statements were speculative, and,
       occasionally, the court would admonish the witness to be as specific as possible. Eventually,
       the witnesses were asked by the State and the court to testify as to Pamela’s exact statements in
       the first person.
¶ 45        The State also presented evidence that a car similar to defendant’s vehicle could be seen on
       surveillance camera footage in the parking lot of Pamela’s office complex on the day of the
       murder. A forensic report showed gunshot residue was present on the gearshift of defendant’s
       car.
¶ 46        Eldon Whitlow testified he was a client of Pamela, who was a financial advisor, and
       attended an appointment with her on the night of the murder. He reported being with Pamela
       until approximately 5:40 p.m., when he left to take care of a friend’s pets.
¶ 47        A police officer testified he examined Pamela’s phone, and GPS data on the phone
       suggested the phone left Pamela’s office at 6:03 p.m.
¶ 48        Defendant’s girlfriend at the time of the murder testified she went to defendant’s house
       around 6:40 p.m. on November 3, 2014, but defendant did not come to the door. He later texted
       her that he had laid down in bed to read. She testified she went over to his house after 7:20 p.m.
       where they had a normal evening before she returned home for bed around 9 p.m.
¶ 49        The parties stipulated to the admission of a document that contained a table depicting the
       text messages sent between defendant and his then-girlfriend on November 3, 2014. The table
       indicated that these text messages had been deleted off of both parties’ phones.
¶ 50        Defendant presented evidence from a therapist whose office was located near Doctors
       Park. The therapist testified she and a client heard three gunshots in short succession on
       November 3, 2014. She stated the clock in her office indicated the time was approximately
       5:30 p.m. when she heard the shots.
¶ 51        Following this testimony, the State submitted a written argument in support of the
       admission of the statements in question. Defendant later filed a motion in limine to exclude
       these statements. The trial court subsequently received extensive oral arguments from the
       parties on the admissibility of these statements.



                                                   -7-
¶ 52                                     3. The Trial Court’s Ruling
¶ 53        In July 2017, the trial court issued a written ruling that first concluded that the State had
       proved by a preponderance of the evidence that defendant killed Pamela with the intent to
       prevent her from testifying at a future proceeding relating to expenses for their children. The
       court based its ruling on the gunshot residue found in defendant’s car, the deletion of text
       messages from defendant’s cell phone received and transmitted on the night of the murder,
       statements made by defendant in various recorded police interviews, “the inference that may
       be drawn via circumstantial evidence of a car similar to defendant’s being located in the
       parking lot adjacent to the crime scene on the night Pamela was murdered,” Mrs. Legg’s
       identification testimony, and ongoing financial issues “with reference to child[-]related
       expenses shared by Pamela and the defendant at or near the time of her murder.”
¶ 54        The trial court then analyzed the many statements offered by the State to determine which
       would be admissible. According to the court, “[t]he proper question [was] what statements
       and/or documents offered by the State are evidence of the defendant’s specific intent to prevent
       the victim from being a witness[.]” The trial court determined that three statements were
       admissible: (1) the October 2014 FedEx letter sent from Pamela to defendant regarding $4000
       owed in child support payments and threatening legal action; (2) Pamela’s statement to her
       attorney, Kathleen Kraft, by telephone on November 3, 2014, that “Kirk still hasn’t paid. I sent
       him a packet via FedEx. He hasn’t responded. I have a copy for you. Let me know what
       retainer will be required”; and (3) Marla Knuckey’s testimony regarding Pamela’s statement
       that the defendant “wasn’t going to be able to retire if he had to continue with all ‘this’, i.e.
       child support.”
¶ 55        The trial court then ruled, as follows:
                    “All remaining statements and/or documents sought to be introduced by the State
                are not admissible under the doctrine of forfeiture by wrongdoing and Illinois Rule of
                Evidence 804(b)(5) as one or more of the following additional evidentiary
                considerations apply: not probative of any material fact; irrelevant; speculative;
                remote; improper lay opinion; lack of personal knowledge; cumulative; improper
                character evidence; and/or the probative value of the evidence is substantially
                outweighed by its prejudicial effect.”
¶ 56        The trial court noted that because this was an interlocutory ruling on a motion in limine, the
       State could still seek to introduce the evidence at trial. However, the court cautioned the State
       to consider People v. Floyd, 103 Ill. 2d 541, 470 N.E.2d 293 (1984), and People v. Munoz, 398
Ill. App. 3d 455, 923 N.E.2d 898 (2010).

¶ 57                               D. The State’s Motions to Reconsider
¶ 58       In August 2017, the State filed separate motions to reconsider the trial court’s rulings on
       the admissibility of the identification testimony and forfeiture by wrongdoing statements. The
       State argued the statements of identification from the Guenthers were admissible and relevant
       because they went to the credibility of Mrs. Legg’s identification. The State also contended the
       rule contained no limit on the number of identification witnesses who may testify and the court
       should not impose one.
¶ 59       Regarding the forfeiture statements, the State argued the trial court applied the wrong
       standard limiting the statements to those which directly showed defendant killed Pamela to


                                                    -8-
       prevent her testimony. The State further asserted that the statements were relevant and
       admissible because they went to motive and intent. The State contended that by excluding
       them, the court was severely inhibiting the State from presenting its case. Alternatively, the
       State urged the court to address each statement individually so it could address the court’s
       concerns at trial.
¶ 60       The trial court denied both motions. The court also declined the State’s request to address
       the forfeiture by wrongdoing statements individually. In its ruling, the court reiterated that it
       had not added any extra requirements but was simply applying the law as the court saw it. The
       court stated it had not considered whether it was preventing either party from presenting its
       case because that was not what the court was doing. Instead, the court stated it was simply
       acting as a gate keeper and applying the rules of evidence.
¶ 61       This appeal followed.

¶ 62                                         II. ANALYSIS
¶ 63       The State appeals, arguing that the trial court erred by (1) granting its motions in limine
       only in part and (2) deeming inadmissible certain prior identification testimony and certain
       statements under the doctrine of forfeiture by wrongdoing. We disagree and affirm.

¶ 64                                      A. The Standard of Review
¶ 65       The State contends that although evidentiary decisions are ordinarily reviewed for an abuse
       of discretion, the trial court’s rulings on the motions in limine should be reviewed de novo. The
       State asserts that in this case, “neither the credibility of the witnesses nor the facts are disputed
       and *** the question is whether the trial court properly applied a rule of law,” thus making
       de novo review appropriate. Defendant counters that merely because the trial court applied the
       law to a set of facts does not transform the standard of review from abuse of discretion to
       de novo. Defendant argues de novo review is only proper when the trial court applies an
       erroneous rule of law. The State responds that the trial court did, in fact, erroneously apply the
       law by adding additional requirements to the hearsay rules it analyzed that are not found in the
       text of the rules or common law. We agree with defendant.
¶ 66       “As a general rule, a trial court’s ruling on a motion in limine regarding the introduction or
       exclusion of evidence is reviewed under an abuse of discretion standard.” People v. Richter,
       2012 IL App (4th) 101025, ¶ 97, 977 N.E.2d 1257. In People v. Perkins, 2018 IL App (1st)
133981, ¶ 52, the defendant made an argument similar to the one the State makes
       here—namely, that because the facts are not in dispute, de novo review is proper. In rejecting
       the argument, the First District explained de novo review is only proper when the trial court
       misinterprets an evidentiary rule so that the issue presented is solely a legal one. Id. ¶¶ 52-53.
¶ 67       The Illinois Supreme Court has stated that the manifest weight of the evidence standard,
       not the abuse of discretion standard, is proper when reviewing a trial court’s rulings on the
       forfeiture by wrongdoing doctrine. People v. Peterson, 2017 IL 120331, ¶ 39. The court noted
       abuse of discretion is proper where the trial court must make a judgment call, but “[t]he
       admission of hearsay statements into evidence pursuant to the forfeiture doctrine, however, is
       not dependent on a judgment call by the trial court.” Id. Instead, because “[a]dmission is
       dependent on whether the trial court finds, by a preponderance of the evidence, that the
       defendant engaged in wrongdoing that was intended to, and did, procure the witness’s


                                                     -9-
       unavailability,” that finding is reversed only if it is against the manifest weight of the evidence.
       Id.
¶ 68       However, a careful reading of Peterson and People v. Hanson, 238 Ill. 2d 74, 939 N.E.2d
238 (2010), indicates that the manifest weight of the evidence standard applies to the trial
       court’s finding of whether the doctrine applies; that is, whether the trial court properly found
       that the State had proved by a preponderance of the evidence that the defendant engaged in
       wrongdoing that was intended to, and did, procure the witness’s unavailability. Peterson, 2017
IL 120331; Hanson, 238 Ill. 2d at 99. We note that both cases examined only whether the
       doctrine applied and did not consider the admissibility of the statements on other grounds.
       Hanson still requires the statements offered under the forfeiture doctrine to be “relevant and
       otherwise admissible,” thus indicating the trial court still has discretion to exclude statements
       that would otherwise be admissible under the forfeiture doctrine if they are irrelevant or are
       barred by some other evidentiary concern. Hanson, 238 Ill. 2d at 99.
¶ 69       In this case, neither party contests the factual findings of the court. Therefore, we review
       the trial court’s evidentiary rulings for an abuse of discretion. “A trial court abuses its
       discretion only when its decision is arbitrary, fanciful, unreasonable, or no reasonable person
       would adopt the view taken by the court.” Richter, 2012 IL App (4th) 101025, ¶ 97.

¶ 70                                   B. Statements of Identification
¶ 71        The State argues that the trial court applied the wrong standard when it found the
       Guenthers were “merely individuals who would be able to repeat what someone has said.”
       According to the State, all identification testimony under Rule 801(d)(1)(B) and section
       115-12 is necessarily a repetition of what someone said, and thus, the trial court’s ruling had
       the effect of eliminating the prior identification exclusion to the hearsay rule. The State further
       contends that the court limited the State to one identification witness even though the Rule,
       statute, and case law contain no such limitation. Accordingly, the State asserts the trial court
       should not have found the Guenthers’ statements to be repetitive or cumulative.
¶ 72        As additional support for this contention, the State analogizes section 115-12 to section
       115-10, which deals with statements by child victims of sexual assault (725 ILCS 5/115-10
       (West 2016)), and section 115-10.1, which deals with prior inconsistent statements (725 ILCS
       5/115-10.1 (West 2016)), which courts have held do not limit the number of witnesses the State
       may present.
¶ 73        In response, defendant contends that the State takes the trial court’s ruling out of context.
       Defendant asserts that the court did, in fact, rule that the statements were admissible as
       statements of prior identification but excluded them because they were cumulative. In
       particular, defendant asserts that “ ‘ “[e]vidence is considered cumulative when it adds nothing
       to what was already before the jury” ’ ” (quoting People v. White, 2011 IL App (1st) 092852,
       ¶ 44, 953 N.E.2d 398, quoting People v. Ortiz, 235 Ill. 2d 319, 335, 919 N.E.2d 941, 950
       (2009)), and the court’s ruling reflects precisely such a finding. Defendant further claims the
       trial court found the Guenthers’ statements were irrelevant because they lacked personal
       knowledge of the identification event, distinguishing this case from People v. Beals, 162 Ill. 2d
497, 643 N.E.2d 789 (1994).
¶ 74        We conclude that the trial court did not abuse its discretion when it found the Guenthers’
       statements inadmissible.


                                                    - 10 -
¶ 75                                        1. The Applicable Law
¶ 76       Generally, a witness’s prior consistent statements are inadmissible to corroborate the trial
       testimony of that witness. Id. at 507. However, this rule does not apply to statements of
       identification. Id. at 507-08. Section 115-12 provides:
               “A statement is not rendered inadmissible by the hearsay rule if (a) the declarant
               testifies at the trial or hearing, and (b) the declarant is subject to cross-examination
               concerning the statement, and (c) the statement is one of identification of a person
               made after perceiving him.” 725 ILCS 5/115-12 (West 2016).
       Similarly, Illinois Rule of Evidence 801(d)(1)(B) (eff. Jan. 1, 2011) provides “[a] statement is
       not hearsay if *** [i]n a criminal case, the declarant testifies at the trial or hearing and is
       subject to cross-examination concerning the statement, and the statement is *** one of
       identification of a person made after perceiving the person.” The reason such statements are
       admissible is the “corroborative testimony is considered reliable *** because both the witness
       and the third person are subject to cross examination at trial.” Beals, 162 Ill. 2d at 508.
¶ 77       Statements admissible under these rules are not limited to “a witness’ actual identification
       of a defendant,” but instead include “the entire identification process” so that the jury is fully
       informed concerning the reliability of the identification. People v. Tisdel, 201 Ill. 2d 210, 219,
       775 N.E.2d 921, 926 (2002). Thus, testimony relating to prior instances of nonidentification is
       admissible. Id.

¶ 78                               2. Application to the Facts of This Case
¶ 79       Contrary to the State’s arguments, the trial court did not apply an incorrect standard. Here,
       the trial court expressly found the Guenthers’ statements were admissible as statements of
       prior identification when it denied the State’s motion to reconsider. The court clarified that it
       was basing its ruling on other rules of evidence, not hearsay considerations. We agree with
       defendant that the court’s statement that the Guenthers were “merely individuals who would be
       able to repeat what someone has said” indicates it found the testimony would be cumulative.
       Immediately after this statement, the court concluded as follows:
                   “And so merely repeating the fact that an individual has identified a person to
               another person doesn’t help anyone, the trier of fact included, from the Court’s
               perspective, in assessing, and determining, and weighing what weight to give to that
               testimony, if all there is is being repeated [by] one, two, three, four, or more witnesses.”
¶ 80       “ ‘Evidence is considered cumulative when it adds nothing to what was already before the
       jury.’ ” White, 2011 IL App (1st) 092852, ¶ 44 (quoting Ortiz, 235 Ill. 2d at 335). Here, the
       court gave a thorough explanation as to why it believed the Guenthers’ testimony would not
       help the trier of fact in assessing and weighing the identification testimony. Most importantly,
       the court had already ruled that Mrs. Legg would be able to offer her in-court identification of
       defendant, and Mr. Legg would be able to testify as to her initial identification upon seeing
       defendant’s photo in the newspaper. Given that the court’s ruling not to admit the Guenthers’
       testimony followed a ruling to allow the testimony of the Leggs, we cannot say the court
       abused its discretion by determining the Guenthers’ testimony would be cumulative.
¶ 81       The State is correct, and defendant concedes, that Rule 801(d)(1)(B) and section 115-12 do
       not contain any limitation on the number of witnesses a party may call to testify about prior
       identifications. However, the trial court did not erroneously create a rule limiting the number


                                                    - 11 -
       of State’s witnesses. Instead, as the court explained, its ruling was based on other evidentiary
       considerations—namely, the testimony was repetitive and cumulative.
¶ 82       The State argues that the trial court’s conclusion that the Guenthers’ testimony would “add
       nothing” was erroneous. The State points out that their testimony explains the progression of
       the police investigation and how an eyewitness came to the attention of police. The State
       further argues the testimony could rebut a claim that Mrs. Legg fabricated the identification for
       some ulterior motive such as publicity. Although the State’s arguments are reasonable, they
       ignore the interlocutory nature of the trial court’s ruling.
¶ 83       The Guenthers’ testimony could be viewed as minimally relevant. That is, the prior
       identification to the Guenthers could assist the trier of fact in concluding that Mrs. Legg’s
       identification was sincere. But that does not mean their testimony was not outweighed by other
       considerations. Here, the trial court was concerned that the State would have multiple
       witnesses testify to an out-of-court identification made months later. The court’s apparent
       concern for improper, repetitive bolstering is understandable and not unreasonable.
¶ 84       Likewise, the State’s arguments as to relevancy of the statements may also be well-taken.
       However, we will not substitute our judgment for that of the trial court, especially when, as
       here, the trial court supported the exercise of its considerable discretion with a thorough and
       logical explanation.
¶ 85       We also acknowledge that the State’s concern about the credibility of its eyewitness may
       be well-founded. Both the Illinois Supreme Court and the United States Supreme Court have
       acknowledged that the length of time between the event and the identification is a factor for
       consideration. See Tisdel, 201 Ill. 2d at 219 (“ ‘What is the jury to make of this [one- or
       two-year] delay? The defense will attack the investigation ***.’ ” (quoting People v. Tisdel,
       316 Ill. App. 3d 1143, 1162, 739 N.E.2d 31, 46 (2000) (Quinn, P.J., specially concurring)));
       Neil v. Biggers, 409 U.S. 188, 201 (1972) (“There was, to be sure, a lapse of seven months
       between the rape and the confrontation. This would be a seriously negative factor in most
       cases.”). Indeed, in this very case, defendant has attacked the credibility of Mrs. Legg, in part,
       because of the length of time between the event and the identification.
¶ 86       However, as with all rulings on motions in limine, the trial court’s ruling that the
       Guenthers’ testimony is not admissible is interlocutory and subject to reversal at any time,
       including at trial. For instance, if defendant were to attack Mrs. Legg’s credibility at trial and
       present evidence or argument claiming fabrication, as the State fears might happen, the trial
       court would be free to revisit its ruling and assess whether the probative value of the
       Guenthers’ testimony is no longer substantially outweighed by its risk of being cumulative.
¶ 87       Last, the State cites a litany of cases in which courts expressly declined to limit the number
       of witnesses the prosecution could call under section 115-10. See, for example, People v. Stull,
       2014 IL App (4th) 120704, ¶ 93, 5 N.E.3d 328 (collecting cases). Courts analyzing both that
       statute and section 115-10.1 have expressly refused to limit the number of witnesses who can
       testify to statements because the statutes contain no such limitation. See id.; White, 2011 IL
       App (1st) 092852, ¶¶ 43-46 (discussing 725 ILCS 5/115-10.1 (West 2010)). We note that
       defendant points out that section 115-10 contains an “indicia of reliability” requirement, and
       therefore, the cases are inapposite.
¶ 88       While we agree with the State that section 115-12 does not limit the number of witnesses it
       may call at trial, we decline the invitation to analogize the facts of this case with those
       analyzing section 115-10 and 115-10.1. In those cases, the issue was whether the trial court

                                                   - 12 -
       abused its discretion by allowing multiple witnesses to testify. The issue here is whether the
       trial court abused its discretion by not allowing more witnesses to testify. Here, the trial court
       determined it would permit Mr. Legg to testify and, after carefully considering the evidence,
       determined the Guenthers’ testimony would be repetitive and cumulative under the specific
       facts and circumstances of this case. The trial court was free to engage in that analysis, and its
       ultimate ruling was not an abuse of discretion.

¶ 89                                   C. Forfeiture by Wrongdoing
¶ 90       Next, the State argues that the trial court misapplied the forfeiture by wrongdoing doctrine,
       which is codified in Illinois Rule of Evidence 804(b)(5) (eff. Jan. 1, 2011). The State first
       contends that the court’s order was overly broad and excluded the offered statements for
       reasons that were not before it; specifically, the State asserts that the court erroneously
       concluded the statements were admissible under the forfeiture by wrongdoing doctrine but
       excluded them for various additional “evidentiary concerns” unrelated to Rule 804(b)(5).
¶ 91       The State also asserts that the trial court’s order was overly broad, and therefore improper,
       because it unduly restricted the State’s ability to present its case. Similarly, the State argues
       that the court erred by not addressing the specific reasons for excluding each individual
       statement, thereby making it impossible for the State to seek to introduce the statements at trial
       without violating the court’s order and risking a mistrial.
¶ 92       Next, the State claims the trial court erred by adding two requirements to the forfeiture by
       wrongdoing doctrine: (1) that the statements be specific quotations from the declarant and (2)
       that the statements be related to the defendant’s intent to procure the unavailability of the
       witness for trial.
¶ 93       Last, the State argues that the trial court abused its discretion by finding the proffered
       statements were irrelevant, speculative, remote, cumulative, or otherwise inadmissible under
       the rules of evidence.
¶ 94       In response, defendant contends that the trial court properly excluded the statements based
       on other evidentiary considerations raised by defendant in his own motion in limine.
       Defendant contends that the statements do not meet the minimum requirements for
       admissibility because they were, in fact, irrelevant, remote, speculative, and unduly
       prejudicial. Defendant asserts that “[u]ltimately, the State’s arguments concerning the
       excluded evidence of alleged motive boils down to a mere disagreement with the trial court’s
       discretionary decisions.” We agree.
¶ 95       We first address whether the court properly applied the doctrine of forfeiture by
       wrongdoing to the statements at issue. Then, we consider the State’s arguments relating to
       whether the trial court’s order complied with the rules generally governing motions in limine.

¶ 96               1. The Trial Court’s Application of the Forfeiture by Wrongdoing Doctrine
¶ 97       Rule of Evidence 804(b)(5) provides that “[a] statement offered against a party that has
       engaged or acquiesced in wrongdoing that was intended to, and did, procure the unavailability
       of the declarant as a witness,” is “not excluded by the hearsay rule.” Ill. R. Evid. 804(b)(5) (eff.
       Jan. 1, 2011). The forfeiture by wrongdoing rule is a codification of, and is coextensive with,
       the common-law doctrine. Hanson, 238 Ill. 2d at 97. This doctrine “serves both as an exception
       to the hearsay rule and to extinguish confrontation clause claims.” Id. The doctrine is based on


                                                    - 13 -
        the “equitable maxim that ‘no one shall be permitted to take advantage of his own wrong.’ ”
        Peterson, 2017 IL 120331, ¶ 18 (quoting Reynolds v. United States, 98 U.S. 145, 159 (1878)).
¶ 98        The doctrine has two, and “only two[,] criteria or factors that must be satisfied for the
        admission of hearsay statements under the rule: (1) that the party against whom the statement is
        offered ‘has engaged or acquiesced in wrongdoing’ and (2) that such wrongdoing ‘was
        intended to, and did, procure the unavailability of the declarant as a witness.’ ” Id. ¶ 32
        (quoting Ill. R. Evid. 804(b)(5) (eff. Jan. 1, 2011)). The Illinois Supreme Court has explained
        “that a defendant forfeits his ability to challenge the reliability of the declarant’s statements by
        the very act of preventing the declarant from testifying,” and “requiring additional indicia of
        reliability would undermine the equitable considerations at the very center of the forfeiture by
        wrongdoing doctrine.” Id. ¶ 33 (citing Hanson, 238 Ill. 2d at 98). Accordingly, “so long as the
        declarant’s statements are relevant and otherwise admissible, statements admitted under the
        forfeiture by wrongdoing doctrine need not reflect additional indicia of reliability.” Hanson,
238 Ill. 2d at 99.
¶ 99        It is important to note that, in this case, the application of the doctrine is not at issue. Unlike
        most cases dealing with the doctrine, neither party challenges the validity of the trial court’s
        finding that defendant murdered Pamela with the intent of preventing her from testifying at a
        future court proceeding. Neither party argues the hearsay rule or confrontation clause has any
        bearing on the admissibility of the evidence. Instead, this appeal concerns the scope of the
        evidence admissible under the doctrine of forfeiture by wrongdoing and the trial court’s role in
        determining that scope.

¶ 100                                 a. Limit as to “Specific” Statements
¶ 101       The State first argues that the court required the witnesses to testify to the exact wording of
        Pamela’s statements in order for them to be admissible. Specifically, the State quotes various
        statements from the trial court where it instructed witnesses to “be as specific as possible,” as
        opposed to giving a summary. We disagree for two reasons.
¶ 102       First, the trial court’s order directly rebuts the State’s contention. During the pre-trial
        hearings, the court clearly expressed a preference for “specific statements that were allegedly
        made by the deceased.” The court admonished Knuckey in particular that “[g]eneral
        conversations like we have in real life or in the real world aren’t the types of conversations that
        help us,” and that “I’m going to ask you to be as specific as possible as to what you recall
        having been said to you by Pam Zimmerman. And if you don’t recall specifically what was
        said, to indicate that. But what we really need is for you to be as specific as you possibly can.”
¶ 103       The State’s claim that these admonishments show the trial court was requiring something
        more from the witnesses than what is required under the rule is belied by the fact that one of the
        three statements the court deemed admissible was that of Knuckey that “Pam told [her] either
        in October of 2013 or 2014 that the defendant wasn’t going to be able to retire if he had to
        continue with all ‘this’, i.e. child support.” Immediately after Knuckey offered this testimony,
        defendant objected to the testimony as “irrelevant” and “speculative.” The trial court overruled
        the objection but told the witness it preferred to have “specific statements” as opposed to the
        witness providing a summary.
¶ 104       Second, a thorough review of the record demonstrates that the trial court did not
        improperly limit any witness’s testimony. Instead, the court simply indicated its strong and
        understandable preference for specific statements and informed some of the witnesses of this

                                                      - 14 -
        preference. Thereafter, the parties elicited responses from the witnesses to the best of their
        abilities to recall.
¶ 105       Trial courts have broad discretion regarding how hearings on motions in limine and offers
        of proof will be conducted. People v. Owen, 299 Ill. App. 3d 818, 823, 701 N.E.2d 1174, 1178
        (1998). Here, the court made clear it did not want summaries or editorial comments and asked
        the witnesses for their best recollections of what Pamela said to them. The court’s doing so was
        entirely appropriate. Conclusions, speculations, statements of probability, or witnesses’
        opinions of what was said are not admissible. People v. Riley, 99 Ill. App. 3d 244, 252, 424
N.E.2d 1377, 1383 (1981); People v. Holveck, 141 Ill. 2d 84, 105-06, 565 N.E.2d 919, 928-29
        (1990); Allen B. Wrisley Co. v. Burke, 203 Ill. 250, 257, 67 N.E. 818, 821 (1903).
¶ 106       The trial court is in the best position to evaluate testimony, and we will not substitute our
        judgment for that of the trial court. After thoroughly reviewing the record, we do not believe
        the trial court abused its discretion by unduly limiting or restricting the testimony of any
        witness. We acknowledge that the trial court was certainly aggressive in pinning down the
        exact statements sought to be admitted, but this was not improper under these circumstances.

¶ 107                                     b. Limit of Subject Matter
¶ 108       The State next argues that the trial court erred by limiting the evidence under the forfeiture
        by wrongdoing doctrine to statements that “are evidence of defendant’s specific intent to
        prevent the victim from being a witness.”
¶ 109       The text of Rule 804(b)(5) does not limit the subject matter of the statements that may be
        admissible under the doctrine of forfeiture by wrongdoing. Additionally, courts that have
        considered this issue have held that the doctrine does not create a subject-matter limitation.
        United States v. Dhinsa, 243 F.3d 635, 652-53 (2d Cir. 2001) (“[W]e hold that [Federal Rule of
        Evidence] 804(b)(6) places no limitation on the subject matter of the declarant’s statements
        that can be offered against the defendant at trial to prove that the defendant murdered the
        declarant.”); United States v. Emery, 186 F.3d 921, 926 (8th Cir. 1999) (“The [forfeiture by
        wrongdoing] rule contains no limitation on the subject matter of the statements that it exempts
        from the prohibition on hearsay evidence.”); United States v. Gray, 405 F.3d 227, 241 (4th Cir.
        2005) (“[The rule] does [not] limit the subject matter of admissible statements to events
        distinct from the events at issue in the trial in which the statements are offered.”); State v. Ivy,
        188 S.W.3d 132, 147 (Tenn. 2006) (the rule “does not limit a declarant’s statements to past
        events or prior offenses the declarant would have testified about” (emphases in original)).
¶ 110       We agree that the forfeiture by wrongdoing doctrine and Illinois Rule of Evidence
        804(b)(5) do not limit the subject matter of admissible statements. The Illinois Supreme Court
        has explicitly stated that a defendant who intends to and does prevent a witness from testifying
        forfeits his or her right to object to the victim’s statements on hearsay, confrontation, and
        reliability grounds. Hanson, 238 Ill. 2d at 98-99. Indeed, the supreme court has clearly held
        “ ‘that so long as the declarant’s statements are relevant and otherwise admissible,’ ” no other
        requirements must be met. (Emphasis added.) Peterson, 2017 IL 120331, ¶¶ 32-33 (quoting
        Hanson, 238 Ill. 2d at 99).
¶ 111       Although the State is correct on this legal point, the State is not correct that this point has
        any relevance to the issue before this court on appeal. Here, the trial court explained it was
        rejecting the State’s position that “any and all statements made by the deceased about the
        defendant for up to four years prior to her murder, whether they are relevant and/or otherwise

                                                     - 15 -
        admissible should still be allowed to be heard by the jury.” (Emphasis added.) Instead, the
        court stated: “Forfeiture by wrongdoing has a much more limited application ***. The proper
        question is what statements and/or documents offered by the State are evidence of the
        defendant’s specific intent to prevent the victim from being a witness ***.”
¶ 112       The trial court’s focus on what evidence demonstrates the defendant’s specific intent to
        prevent Pamela from being a witness is the correct inquiry when deciding whether the
        forfeiture doctrine applies in the first instance. Once this question is answered in the
        affirmative, as it was in this case, the only other questions for the trial court to consider are
        whether the evidence is (1) relevant and (2) otherwise admissible.
¶ 113       The record demonstrates the trial court did not abuse its discretion by admitting only three
        particular statements from Pamela. After delineating the admissible statements, the trial court
        stated the following: “All remaining statements and or documents sought to be introduced by
        the State are not admissible under the doctrine of forfeiture by wrongdoing and Illinois Rule of
        Evidence 804(b)(5) as one or more of the following additional evidentiary considerations
        apply ***.” (Emphasis added.) We deem this order adequate to show that the court was making
        clear that the remaining statements were excluded for reasons wholly separate and apart from
        the analysis of whether a particular statement falls under the doctrine of forfeiture by
        wrongdoing.
¶ 114       The trial court’s ruling on the State’s motion to reconsider further demonstrates the court
        was excluding the statements not because they did not meet forfeiture by wrongdoing
        requirements, but because they failed under the “otherwise admissible” prong mentioned in
        Hanson. The court here even directly addressed its holding that “not every statement by a
        deceased can be admitted under that section of the Illinois Rules of Evidence,” and noted that
        “the [S]tate couldn’t ask her [why she made the offered statements] even if she were still
        alive,” because “you can’t look at a statement in a vacuum[;] it requires analysis and
        assessment of the entire rules of evidence.”
¶ 115       The trial court explained that it reviewed every statement “based upon all of the criteria that
        were noted within the order,” and then listed each criterion. The list was virtually identical to
        that provided in the written order. Accordingly, we conclude that the trial court did not
        improperly add an additional requirement to the forfeiture by wrongdoing doctrine.

¶ 116               c. Whether the Statements Were Relevant and Otherwise Admissible
¶ 117       In the alternative, the State argues that the trial court abused its discretion when it ruled all
        remaining statements and documents were inadmissible based on other evidentiary
        considerations. In its brief, the State specifically addresses numerous statements it believes are
        particularly relevant and demonstrate why the trial court abused its discretion by finding them
        inadmissible. We need not address each statement directly. Instead, we will address a few
        statements to illustrate why the trial court did not abuse its discretion.
¶ 118       At first blush, the trial court’s order restricting the admissibility of the State’s evidence is
        somewhat confusing. After all, the court found, based on a preponderance of the evidence, that
        defendant murdered Pamela to prevent her from testifying at a future hearing concerning child
        support payments. This finding seems incongruous with deeming some of Pamela’s statements
        to third parties inadmissible because, for the reasons the State argues, the statements
        demonstrated motive. However, the court explained the basis for its ruling in the order.


                                                     - 16 -
¶ 119        Specifically, the trial court relied upon documentary evidence, Mrs. Legg’s eyewitness
        testimony, gunshot residue found in defendant’s car, and the evidence of ongoing financial
        issues between defendant and Pamela “at or near the time of her murder.” Given this context of
        evidence that the court had ruled could be admitted, as well as the admission of three of
        Pamela’s statements pursuant to the forfeiture by wrongdoing doctrine, the trial court clearly
        believed the remaining statements offered by the State were unnecessary and of limited
        probative value. This finding of the limited probative value of the remaining statements, as we
        shall explain, is of critical importance.
¶ 120        As soon as the trial court admitted some of Pamela’s statements pursuant to the forfeiture
        by wrongdoing doctrine, the probative value of the remaining statements changed. That is
        because, as the State correctly notes in its brief, all evidence offered at trial is prejudicial in that
        it is introduced for the purpose of proving the proponent’s case or undermining the opponent’s
        case; if it were not prejudicial, it would not be relevant. See People v. Stevenson, 2014 IL App
        (4th) 130313, ¶ 55, 12 N.E.3d 179 (“Defendant is correct the fact he has an opiate addiction
        could be prejudicial, as is most evidence introduced against a criminal defendant ***.”);
        Michael H. Graham, Handbook of Illinois Evidence § 403.1, at 234 (2017 ed.) (“Since all
        effective evidence is prejudicial in the sense of damaging the party against whom offered, only
        unfairly prejudicial evidence calls for exclusion ***.”). Hence, Rule 403 only prohibits
        unfairly prejudicial evidence, and even then, only when the probative value is substantially
        outweighed by that prejudice. Ill. R. Evid. 403 (eff. Jan. 1, 2011); People v. Pelo, 404 Ill. App.
3d 839, 867, 942 N.E.2d 463, 487 (2010).
¶ 121        Once the trial court decided that some of Pamela’s statements were admissible, the
        probative value of her remaining statements decreases because those statements start to
        become cumulative. However, the level of those statements’ potential prejudice remains the
        same, if not increases, due to repetition. Thus, the Rule 403 balancing test is constantly in flux
        as evidence is let in or kept out. This is what makes Rule 403 such an important tool in
        controlling the admission of evidence and why trial courts are granted vast discretion over
        evidentiary matters.
¶ 122        The State’s assertion is incorrect that Floyd, 103 Ill. 2d 541, did not provide the trial court
        with a basis to exclude the victim’s statements that she was afraid of defendant and that “if
        anything happened to her, defendant did it.” Although the State correctly notes that Floyd dealt
        with the state of mind exception to the rule against hearsay and was decided prior to our
        supreme court’s adoption of the forfeiture by wrongdoing doctrine, Floyd also based its
        holding squarely on the relevancy of the proposed statements. Id. at 547.
¶ 123        In Floyd, the State alleged defendant killed his wife. Id. at 543. Defendant asserted it was
        an accident, and to rebut this defense, the State offered various statements from the victim
        under the state of mind exception that demonstrated she was concerned for her safety, was
        afraid of defendant, and if anything happened to her, she wanted her parents to take care of
        their children. Id. at 544-46. The supreme court held the statements were improperly admitted
        because the victim’s state of mind was irrelevant to the issues in the case and those statements
        could only be introduced for the purpose of demonstrating the defendant’s propensity or
        likelihood of committing the crime. Id. at 547.
¶ 124        As in Floyd, it is unclear how Pamela’s generalized statements in this case concerning her
        fear or suspicion of her ex-husband, on their own, relate in any way to defendant’s motive,
        intent, or opportunity to commit murder. Had the testimony shown defendant made threats to

                                                      - 17 -
        Pamela, and these threats caused her fears and suspicions, then the statements might be
        probative of defendant’s state of mind—that is, his motive and intent. See Hanson, 238 Ill. 2d
        at 97-98 (“Had Katherine not been made unavailable by defendant’s wrongdoing, she might
        have testified as to the threat defendant made against her.”). Pamela’s statements that she was
        afraid of defendant, without any further context, amount to an opinion as to defendant’s
        character, opening the door to the possibility that the jury would convict defendant on an
        impermissible basis.
¶ 125       Despite our unwillingness to reverse the trial court, we nonetheless have some sympathy
        for the State’s position. Before the trial court, the State argued that motive is not confined to
        any particular time. The State argues before this court that the divorce proceedings and certain
        statements from Pamela regarding defendant’s attitudes toward money and his overwhelming
        concern for his pension and retirement date are all relevant to provide context as to why he
        murdered Pamela.
¶ 126       Peterson demonstrates that feelings about money, pension, and retirement can provide
        motive to kill both an ex-wife and a current wife. Peterson, 2017 IL 120331, ¶¶ 45, 75. The
        State’s desire to paint a similar picture in this case is understandable. However, the statements
        and surrounding context in this case are different and not nearly as overwhelming as those
        present in Peterson.
¶ 127       Were we to consider this evidence in the first instance as the trial court did, we might very
        well have reached a different conclusion. However, that is not the issue before us. Our
        involvement in this case is as a reviewing court, which means that we will reverse the trial
        court’s ruling only if it is arbitrary and unreasonable such that no reasonable person would
        agree. We conclude that the trial court’s ruling was thorough, thoughtful, and, most important,
        not unreasonable based on the record before it.
¶ 128       For instance, we note that the trial court’s decision to exclude statements made during the
        original divorce proceedings was not unreasonable. As defendant argued to the trial court,
        many of the statements the State sought to introduce were either (1) common to many divorce
        proceedings or (2) ran the risk of relitigating the couple’s 2012 divorce. Examples are the
        State’s seeking to introduce statements from Terry O’Riley that Pamela told her “[defendant]
        said that he was done paying for the children; it was her turn to pay now” and from Eric Hjerpe
        that Pamela told him she would not go after half of defendant’s pension because “she did not
        want him taking anything out against the children.” The State also sought to introduce
        statements prior to the divorce that defendant had said to Pamela, “If I can’t have you, no one
        can,” and “You’ll never keep those kids if you divorce me.” Further, the State sought to
        introduce testimony from Karen Anderson, a divorce mediator, as to conversations that took
        place during mediations pertaining to defendant’s pension, including that defendant said “that
        isn’t going to happen” before walking out, shortly after which Pamela said, “He is going to kill
        me. I’m really afraid he is going to kill me.”
¶ 129       With the obvious exception of the last statement, many of these statements are not unusual
        in contentious divorce proceedings. Divorce is a stressful event for even the most
        well-adjusted and calm individuals. Because of the large number of statements the State sought
        to introduce, the trial court could have reasonably determined that in order to explain these
        statements, defendant would have needed to introduce testimony concerning the 2012 divorce,
        and the risk of confusing the jury was simply too great. This risk of confusion is certainly
        heightened where many of the comments were made over two years prior to Pamela’s death,

                                                   - 18 -
        and in the trial court’s eyes, this two-year gap apparently significantly decreased the
        testimony’s probative value.

¶ 130                                 D. Motions in Limine in General
¶ 131       The State’s remaining arguments involve whether the trial court followed proper procedure
        in ruling on the motions in limine. First, the State contends the court’s order was overly broad
        and excluded the offered statements for reasons that were not before it; specifically, the court
        erroneously concluded the statements were admissible under forfeiture by wrongdoing but
        excluded them for various additional “evidentiary concerns” unrelated to Rule 804(b)(5).
¶ 132       Likewise, the State argues the trial court’s determination that the Guenthers’ identification
        testimony would be cumulative was premature and should have been reserved for trial. The
        State also asserts the court’s order was overly broad, and, therefore improper, because it
        unduly restricted the State’s ability to present its case. Similarly, the State argues the court
        erred by not addressing the specific reasons for excluding each individual statement, thereby
        making it impossible for the State to seek to introduce the statements at trial without violating
        the court’s order and risking a mistrial.

¶ 133                                         1. The Applicable Law
¶ 134        A motion in limine is addressed to a court’s inherent power to admit or exclude evidence.
        Stevenson, 2014 IL App (4th) 130313, ¶ 26. These motions are designed to call to the attention
        of a trial court, in advance of trial, some evidence that is potentially irrelevant, inadmissible, or
        prejudicial and to obtain a pretrial ruling from the court excluding or permitting the evidence.
        Id. The utility of motions in limine comes from the fact that they are typically ruled on
        significantly in advance of trial. “As a result, motions in limine often achieve great savings of
        time and judicial efficiency,” and if they resolve difficult evidentiary issues prior to trial, they
        can greatly encourage settlement or guilty pleas and streamline preparations for trial. Owen,
299 Ill. App. 3d at 822-23. Seeking a ruling in advance of trial also greatly assists the trial court
        by giving it adequate time to review and consider the evidentiary issue, research the matter,
        and consider whether to hold an evidentiary hearing. For these and other reasons, we strongly
        encourage litigants to take advantage of motions in limine.
¶ 135        The Illinois Supreme Court has called motions in limine powerful and potentially
        dangerous weapons because of their ability to restrict evidence. Reidelberger v. Highland
        Body Shop, Inc., 83 Ill. 2d 545, 550, 416 N.E.2d 268, 271 (1981). Accordingly, such motions
        “must be specific and allow the court and the parties to understand what evidence is at issue.”
        Stevenson, 2014 IL App (4th) 130313, ¶ 27. Written motions are strongly preferred, especially
        “whenever complicated or sensitive evidence is at issue.” Id. This allows the movant to
        carefully identify the evidence sought to be excluded and articulate his or her argument in
        support, preventing confusion and misunderstanding by defining the evidence at issue and
        capturing the movant’s arguments. Id. “If nothing else, a written motion allows the parties and
        court to refer to a fixed version of the movant’s request.” Id.
¶ 136        Likewise, rulings on motions in limine should be in writing so as to prevent confusion and
        misunderstanding. Reidelberger, 83 Ill. 2d at 550. “Trial judges should attempt to enter narrow
        in limine orders, anticipate proper evidence that might be excluded by the orders, and make the
        orders clear and precise so that all parties concerned have an accurate understanding of their
        limitations. An unclear order in limine is worse than no order at all ***.” Compton v. Ubilluz,

                                                     - 19 -
        353 Ill. App. 3d 863, 871, 819 N.E.2d 767, 776 (2004). “Before granting a motion in limine,
        courts must be certain that such action will not unduly restrict the opposing party’s
        presentation of its case.” Reidelberger, 83 Ill. 2d at 550.
¶ 137       One difficulty common to all motions in limine is that they occur—by definition—out of
        the normal trial context, and resolving such a motion requires the trial court to determine what
        that context will be. Thus, the court must receive offers of proof consisting either of live
        testimony or counsel’s representations that the court finds sufficiently credible and reliable.
        Owen, 299 Ill. App. 3d at 823. As the court in Stevenson explained:
                “ ‘[A]n offer of proof serves dual purposes: (1) it discloses to the court and opposing
                counsel the nature of the offered evidence, thus enabling the court to take appropriate
                action, and (2) it provides the reviewing court with an adequate record to determine
                whether the trial court’s action was erroneous.’ People v. Pelo, 404 Ill. App. 3d 839,
                875, 942 N.E.2d 463, 494 (2010) ***. An offer of proof may be formal or informal, but
                an informal offer of proof must identify the complained-of evidence with
                ‘particularity.’ Pelo, 404 Ill. App. 3d at 875, 942 N.E.2d at 494. An offer of proof is
                inadequate if it is a mere summary or ‘offers unsupported speculation’ about the
                evidence. Id. at 876, 942 N.E.2d at 494. While an offer of proof assists the parties, the
                trial court, and a reviewing court in determining the evidence at issue, ‘a court is
                disadvantaged in ruling on a motion in limine because it is considered in a vacuum,
                before the presentation of the full evidence at trial that may justify admission or require
                exclusion.’ Compton, 353 Ill. App. 3d at 871, 819 N.E.2d at 776.” Stevenson, 2014 IL
                App (4th) 130313, ¶ 28.
¶ 138       The rules for offers of proof apply with equal force to motions in limine:
                “[D]epending upon the nature of the evidentiary issue before it, the court has vast
                discretion as to how it will conduct the hearing on a motion in limine—that is,
                requiring live witnesses or representations, affidavits, or whatever—and the court has
                vast discretion as to how detailed such a hearing will be, as well.” Owen, 299 Ill. App.
3d at 823.
¶ 139       Trial courts are free to exercise their discretion by not entertaining a motion in limine and
        instead requiring that the objection be raised in the normal course of trial, outside the presence
        of the jury. Id. This is because a court must “balance the prejudice that might be avoided if it
        grants the motion against the complication or inconvenience that would result if the motion is
        denied” (Rush v. Hamdy, 255 Ill. App. 3d 352, 365, 627 N.E.2d 1119, 1127 (1993)); and, in
        certain cases, the best way to ensure a correct ruling on a complicated evidentiary issue is to
        wait for that issue to become ripe at trial when the court has already heard the evidence, and the
        context in which the evidentiary ruling is to be made is clear. Owen, 299 Ill. App. 3d at 823-24.

¶ 140                                     2. The Facts of This Case
¶ 141       The State argues the trial court erred when it went beyond simply deciding if the specific
        doctrine at issue in each motion in limine applied and instead ruled based on other “evidentiary
        considerations.” In other words, the State argues the trial court was required to rule solely on
        the issues of prior identification and forfeiture by wrongdoing and not address other
        evidentiary concerns. We disagree.



                                                    - 20 -
¶ 142        Motions in limine are a tool to streamline trials and greatly increase judicial economy. The
        State’s argument that a trial court must make a determination based solely on the specific issue
        presented by the initial movant flies in the face of this policy. Defendant argues the trial court
        properly considered the arguments he raised in his responses and his motion in limine to
        exclude the same evidence that the State sought to introduce. However, even had defendant not
        done so, once a party seeks a ruling on the admissibility of evidence from the court, the court
        may, but is not required to, freely consider the admissibility of the evidence on any permissible
        basis. In other words, once the question of admissibility is presented, the trial court is a free
        agent and may evaluate the evidence under any and all applicable rules of evidence regardless
        of whether a party presented those grounds to the court. The decision whether to look beyond
        the arguments of the parties lies within the trial court’s sound discretion.
¶ 143        A trial court may also decide a more limited inquiry is appropriate in certain circumstances.
        Thus, had the trial court decided to only address whether the doctrine of forfeiture by
        wrongdoing applied at all before taking up the issue of whether certain statements were
        “relevant and otherwise admissible,” the court would not have abused its discretion. But, in
        this case, the court believed, and the record reflects, there was an adequate offer of proof and
        arguments from the parties on the totality of the admissibility of the statements for the court to
        make a holistic ruling. In short, the court acted properly when it went beyond the initial
        question presented by the State (whether Rule 801(d)(1)(B) and Rule 804(b)(5) applied) and
        ruled that the proposed statements were inadmissible pursuant to other applicable rules of
        evidence (that is, factors considered under Rule 403).
¶ 144        Next, the State argues the trial court’s ruling on its motion in limine to admit statements
        under the doctrine of forfeiture by wrongdoing was overly broad because it did not address
        each statement individually and instead provided a list of multiple bases for exclusion. The
        State argues the vague nature of the order means it will be forced to guess as to the foundation
        required to overcome the court’s ruling and therefore risk a mistrial. We disagree.
¶ 145        We are unaware of any authority requiring a trial court to make a separate ruling on each
        individual piece of evidence or statement offered in a motion in limine, and our holding in
        Owen indicates the contrary. Owen, 299 Ill. App. 3d at 824 (explaining trial courts do not abuse
        their discretion by declining to rule on a motion in limine). Here, although the trial court ruled
        on the motion in limine, it did not abuse its discretion by declining to address each individual
        statement or by listing the many reasons it believed the statements were inadmissible.
¶ 146        Additionally, the trial court was clear it would reconsider its ruling based upon the
        evidence actually presented at trial if the State would so request. We are not persuaded by the
        State’s claim that it is unable to tell from the order what foundation it needs to lay or other
        evidence it needs to present at trial in order to address the trial court’s concerns.
¶ 147        Rulings on motions in limine are, by their very nature, interlocutory and made based upon
        an expectation of the evidence that will be presented at trial. Stevenson, 2017 IL App (4th)
130313, ¶¶ 28-29. As such, a court is simply making its best guess as to what evidence will be
        presented and the context in which the proposed evidence will be offered.
¶ 148        Here, the parties did an excellent job of presenting evidence at the hearings on the motions
        in limine, and the trial court was well-served as a result. Not only did the parties thoroughly set
        forth the testimony they may seek to introduce at trial, but their arguments to the court set forth
        exactly how the evidence could be relevant and used at trial.


                                                    - 21 -
¶ 149        The interlocutory nature of motions in limine is why parties should reraise the issues
        during trial. The trial court is always free to reconsider and reassess its interlocutory rulings as
        the trial unfolds and context is provided.
¶ 150        The State is correct that all of the statements it sought to be admitted could be relevant at
        trial, depending on the context when they are offered. The court’s order is clear that its ruling is
        preliminary and subject to change. In fact, in its briefs to this court, the State explains in detail
        how each statement could be relevant and provides the context for when they could be used at
        trial. Based on what the State has argued before this court, we believe it is amply prepared to
        lay the foundation and context necessary for the trial court to reconsider its ruling at trial. (In so
        observing, we in no way suggest the court must or should reach a different result, only that it
        will have the chance to revisit the issue in full context at trial if the State so requests.)
¶ 151        Last, the State argues the trial court’s ruling was overly broad and “effectively gutted” the
        State’s ability to present certain aspects of its case. For example, the State maintains “the trial
        court’s ruling precluded the State from presenting evidence that the dispute over payment or
        non-payment of child support was a running problem *** and that defendant’s desire to retire
        at a specific age was a long-term aspiration.” We disagree.
¶ 152        The trial court’s order is clear that only the specific statements offered by the State are
        inadmissible, not the underlying facts behind the statements or the subject matter of the
        statements. The trial court did not state in its written order that the State could not present other
        evidence that would support the State’s belief that the murder was motivated by a long-running
        dispute over child-support payments and retirement age. Because the parties and the court have
        done such a thorough and exceptional job fleshing out the issues, it should not be difficult for
        the court to reconsider its ruling, if so requested, in light of the actual evidence presented at
        trial.
¶ 153        In closing, we commend the State for recognizing prior to trial potentially problematic
        evidence it believed was important to its case and for filing a motion in limine to give the trial
        court an opportunity to consider that evidence. We also commend defendant for skillfully and
        thoroughly responding to the State’s motions, as well as for filing his own motions in limine.
        Last, we also commend the trial court for its thoughtful and careful consideration of the
        complex evidentiary issues presented by these motions in limine. We particularly appreciate
        the trial court’s lengthy and detailed explanations that accompanied its rulings.

¶ 154                                      III. CONCLUSION
¶ 155       For the reasons stated above, we affirm the trial court’s judgment.

¶ 156       Affirmed.




                                                     - 22 -